Citation Nr: 0928374	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-26 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from May 1974 to June 1976.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2004 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  

In May 2009, a hearing was held before the Veterans Law Judge 
signing this document, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
2002).   


FINDING OF FACT

There is no competent evidence of record linking bilateral 
pes planus to service. 


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in a letter dated in 
December 2003, the RO advised the claimant of the information 
necessary to substantiate the claim at issue.  He was also 
informed of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Finally, he was provided 
with information regarding ratings and effective dates by 
letter dated in March 2006.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Any error related to this 
element is harmless.    As such, the Board finds that the 
duty to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
conducted exhaustive efforts to obtain the service treatment 
records from various sources, to include the Naval Reserve 
Personnel Center, but has only been able to obtain the 
reports from the May 1974 entrance examination and medical 
history collected at that time.  There is no indication that 
further efforts to obtain service treatment reports would 
yield positive results.  The information and evidence that 
has been associated with the claims file includes private 
treatment records, the Veteran's own statements he presented 
in writing and at the hearing before the undersigned, and 
statements submitted by his wife, children and niece.  

The Veteran was afforded a VA examination of the Veteran's 
feet in March 2004.  While an opinion was not rendered at 
that time as to whether the Veteran's bilateral pes planus 
was related to service, given the lack of service treatment 
records which could be reviewed by an examiner to make such a 
determination, such an opinion is not indicated.  As such, 
the Board concludes that the additional delay in the 
adjudication of the Veteran's claim which would result from 
affording the Veteran another VA examination that includes a 
medical opinion as to the relationship between the Veteran's 
current pes planus and service would not be justified, and 
that under these circumstance, the reports from the March 
2004 examination are adequate to equitably adjudicate the 
Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  In this regard, the Veteran himself 
indicated in a December 2005 response that he had no other 
information or evidence to provide, and requested that his 
claim be decided as soon as possible.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

As indicated, the only service treatment records are the 
reports from the May 1974 entrance examination and medical 
history collected at that time, neither of which reference 
pes planus.  The Veteran also testified in May 2009 that he 
had no problems with his feet prior to service.  

After service, the first evidence of pes planus is contained 
in the reports from the aforementioned March 2004 VA 
examination.  His assertions at this examination with regard 
to how he sustained a foot injury in service, and in sworn 
testimony to the undersigned, were that he injured his feet 
while offloading bombs from a ship and that he received 
treatment thereafter on the ship.  Treatment was said by the 
Veteran to have included medication for two months after the 
injury, and he reported that he used crutches for one to two 
weeks after the injury.  He stated that his feet bothered him 
"on and off" during the rest of his military duty.  After 
service, he stated that his feet did not bother him 
immediately, but he told the examiner in March 2004 that the 
feet began bothering him for, approximately, the last five 
years.  Following an examination of the Veteran, the 
diagnosis was mild pes planus which the examiner stated 
resulted in no functional limitation.  

The Veteran's wife submitted a statement indicating that one 
day while the Veteran was serving on active duty, the Veteran 
came back to the Navy housing they were sharing on crutches 
due to an accident that she said occurred while the Veteran 
was downloading bombs.  She said she has had to massage his 
"aching feet" thereafter.  The Veteran's children and niece 
submitted statements attesting to the fact the Veteran 
complained about foot pain in their presence.  

The Board regrets that the service treatment reports of 
record are limited to the reports from the entrance 
examination and medical history submitted at that time, and 
notes than when a Veteran's service records are unavailable, 
VA's duty to assist, and duties to provide reasons and bases 
for its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule, are heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  The Board's 
analysis of the Veteran's claim has been undertaken with this 
duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection.  
Rather, this duty increases the Board's obligation to 
evaluate and discuss all of the evidence that may be 
favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).

With respect to the contentions of the Veteran concerning the 
asserted in-service foot injury, the Veteran can attest to 
factual matters of which he had first-hand knowledge, for 
example, experiencing pain in service, reporting to sick 
call, and being placed on limited duty.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person, as well as his wife, children and 
niece who submitted supporting statements, have not been 
shown to be capable of making medical conclusions; therefore, 
these lay assertions linking a current disability due to 
bilateral pes planus to service do not represent competent 
evidence.  Espiritu; cf. Jandreau.  Also weighing against the 
Veteran's claim is the fact that the first clinical evidence 
of record demonstrating pes planus is dated over twenty five 
years after separation from service.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  

VA regulations do not require that service connection be 
established by service medical records.  Instead, service 
connection may be established by cognizable evidence from 
other medical and lay sources.  Smith v. Derwinski, 2 Vet. 
App. 147, 148 (1992).  The Court has further held that the 
"duty to assist" the Veteran  includes advising him that, 
even though service records were not available, alternate 
proof to support the claim will be considered.  Layno v. 
Brown, 6 Vet. App. 465, 469(1994).  In this case, the 
aforementioned December 2003 letter to the Veteran informed 
him of alternate sources that could potentially support his 
claim, to include statements from persons who knew him when 
he was on active duty, employment physical examinations, 
private clinical records reflecting treatment since military 
service, and pharmacy prescription and insurance examination 
reports.  In short, the Veteran was provided ample 
opportunity to submit additional evidence in support of his 
claim, but no competent additional evidence was submitted.  
As such, and because there is no competent medical evidence 
linking pes planus to service, the claim for service 
connection for pes planus must be denied.  Hickson, supra.  

While the Board recognizes the Veteran's sincere belief in 
the merits of his claim, the preponderance of the evidence is 
against the claim for service connection for bilateral pes 
planus.  There is no probative medical evidence indicating 
that a current disability due to pes planus had its onset 
during, or is otherwise related to, his service.  In reaching 
this conclusion, the Board acknowledges that the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not for application in this case and 
service connection is not warranted for bilateral pes planus.  
See Gilbert, supra. 


ORDER

Entitlement to service connection for bilateral pes planus is 
denied. 



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


